Citation Nr: 0432518	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  95-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1966 and from September 1966 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 RO decision that denied 
service connection for PTSD.  In October 2002, the Board 
directed that evidentiary development be completed by its own 
Evidence Development Unit.  In June 2003, the Board remanded 
the veteran's claim to the RO for further review and 
development.  

The issue presently before the Board is whether new and 
material evidence has been received to reopen a claim of 
service connection for PTSD.  Barnett v. Brown, 8 Vet. App. 1 
(1995).  In this regard, it is noted that the RO, in a 
January 1992 decision, denied service connection for PTSD.  
The veteran was notified of the adverse decision in a letter 
dated on February 14, 1992; he did not file an appeal; 
therefore, the January 1992 decision is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  Thus, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  The following decision 
addresses this question.

In an internal RO document, dated in June 2004, it was noted 
that the veteran had claimed that he had PTSD based on sexual 
trauma sustained in 2003, from a nurse.  RO personnel noted 
that this was a claim arising under 38 U.S.C.A. § 1151 and 
was not inextricably intertwined with the present claim on 
appeal; the Board agrees, and refers this matter to the RO 
for further action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the claim decided herein have been obtained.

2.  The veteran's claim of service connection for PTSD was 
denied by the RO in a January 1992 decision. 

3.  Evidence received since the RO's January 1992 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims of service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The RO's January 1992 denial of service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2003).
 
2.  Evidence received into the record since the RO's January 
1992 decision is not new and material; the criteria for 
reopening the claim of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from August 1961 to June 
1974, which included service in Vietnam.  His service medical 
records reflect the following:  A report of physical 
examination, performed in August 1961, shows that his 
psychiatric system was clinically normal.  A service medical 
record, dated in September 1961, shows that he had a defect 
on reexamination, namely an emotional instability reaction.  
An August 1965 examination report shows that his psychiatric 
examination was normal.  It was also noted that he had an 
"acute situational stress reaction with depressi[on][] 
[in]May 1965" and an "emotional instability reaction 
[in]1961 (?)."  In August and September 1966, and April 
1972, and May 1974 (his discharge examination), his 
psychiatric system was described as normal. 

VA medical records, dated in 1977, show an impression of a 
passive aggressive personality. 

The RO denied service connection for PTSD in May 1986; the 
veteran was notified of this decision in May 1986; however, 
he did not file an appeal.  In December 1986, the veteran 
filed a new claim of service connection for PTSD.  In 
February 1987, the RO, again, denied service connection for 
PTSD; he was notified of this decision in a February 10, 
1987, letter, and he failed to appeal.

VA medical records, dated in 1990 and 1991, show that the 
veteran reported having served in combat in Vietnam.  He 
received psychiatric treatment, and was diagnosed as having 
an antisocial personality disorder.

A September 1991 VA psychiatric examination report shows that 
the veteran complained of PTSD symptoms.  He said he had been 
treated for PTSD for the previous 8 years.  He also related 
that he first received a diagnosis of PTSD in 1982.  He said 
that he began having nightmares in service, and was short-
tempered.  He said he almost got blown up in Vietnam and was 
also shot at.  It was noted he had a suicide attempt in 1981.  
During the examination, it was noted that the veteran 
reported having received treatment for PTSD; however, it was 
noted that he had been treated for substance abuse and 
records were inconclusive for a diagnosis of PTSD.  Following 
an examination, the diagnoses included rule out PTSD.  It was 
noted that it was difficult to determine the degree to which 
the veteran suffered from PTSD given his apparent tendency to 
exaggerate his difficulties and externalize blame for all of 
his problems.  It was recommended that outside verification 
be sought to substantiate his claim of PTSD. 

In a statement, received in September 1991, the veteran 
indicated that, during service, he was a bulk fuelman or an 
aircraft refueler.  He said he was fearful that the highly 
flammable fuel would explode, and he said he drove fuel 
trucks with little or no rest.  He said he volunteered for 
various temporary assignments during active duty including as 
an infantryman and gunner.  He also indicated that such 
assignments did not last very long and would not be verified 
in any records.  He related that he had been fired upon while 
serving in Da Nang.  He said that his duty with the booster 
stations were frightening, as there was nightly sniper 
harassment.  He said one individual Cpl. H. had his helmet 
shot off.  He said that this incident caused him to break 
down; and some later described his behavior as crazy.  He 
said he had nightmares.  He said he came into contact with 
some of the dead, and he recognized a few people.

In January 1992, the RO denied service connection for PTSD.  
It was noted that the veteran did not have a diagnosis of 
PTSD based on a verifiable stressor.  He was duly notified of 
this decision in February 1992; and he did not timely file an 
appeal.  Evidence since this decision was rendered is 
summarized below.

The veteran's DD Form 214 shows that he did not receive any 
decorations indicative of combat service.  He did receive 
several awards based on his service in the Republic of 
Vietnam.  The veteran's service personnel records reveal that 
he assisted in combat support operations with Task Force 
Delta, Nam Phong, Thailand.  A command chronology of Marine 
Air Base Squadron-13, Marine Aircraft Group-13, 1st Marine 
Aircraft Wing, FMF, reflects that the unit supported the 
Marine Aircraft Group-13 at Chu Lai, Vietnam.  It was noted 
that services included personnel administration, billeting, 
food services, heavy equipment operations, transportation, 
clubs operation, medical services, aircraft refueling, crash 
and rescue services, aerology, and launch and recovery 
operations.  A command chronology from Force Logistic Support 
Group III, Marine Amphibious Force, Naval Component Command, 
Military Assistance Command, Vietnam, reflects that the group 
was involved with support and services, including motor 
transport, data processing, and maintenance, among other 
things.

VA medical records, dated in the early 1990s, reflect 
diagnoses including rule out PTSD and an antisocial 
personality disorder. 

In June 1992, the veteran was awarded Social Security 
Administration (SSA) benefits, in part, based on psychiatric 
problems including PTSD.

An October 1992 VA psychiatric examination report shows that 
the veteran reported that he had served in Vietnam for three 
periods.  He said the first period was 13 months in length, 
from 1965 to 1966, and was with the 3rd Marines, in Force 
Logistics Command in I-Corps.  He said he worked as a fuel 
specialist, a truck driver, and stood guard duty.  He said he 
also served a 30 day period on grave registration.  He said 
he had numerous combat stressors as a result of his exposure 
to rocket/mortar attacks, firefights, and ambushes.  He said 
there were numerous sniper attacks and this was a major 
stressor along with the death of one of his buddies (named 
Oxendine).  He said he served six months in Chu Lai from 1969 
to 1970 with Marine Air Group 12.  He said that there were 
several rocket attacks during this period.  He said he also 
served 3 months in Thailand serving on the border between 
Cambodia and Thailand.  He related that his DD Form 214 
reflected numerous combat medals.  Following an examination, 
the diagnostic impressions were PTSD, major depression, and a 
history of alcohol abuse (prior to 6 months ago).

VA outpatient treatment records, dated in 1992, show that the 
veteran underwent psychiatric care. 

In a June 1993 statement, the veteran said he was a rifleman 
and a helicopter door gunner.  He said he handled body bags, 
was subject to rocket and mortar attacks, and was ambushed.  
He said he drove a fuel truck, and was involved in graves 
registration. 

In December 2000, the RO sent a letter to the Department of 
Navy, Headquarters, United States Marine Corps, Personnel 
Management Support Branch, asking for assistance in verifying 
the veteran's stressors.  Later that month a response was 
received, indicating that insufficient information had been 
provided to conduct any meaningful research.  

In October 2002, the Board directed that evidentiary 
development be conducted to verify the veteran's claimed 
stressors.  As part of this development, the veteran was sent 
letters in January and July 2003 which asked him to identify 
details about his claimed inservice stressors.  He did not 
respond.

In September 2003, the Department of Navy, Headquarters 
United States Marine Corps, Personnel Management Support 
Branch indicated that it had previously responded to a 
request for information in December 2000.  It was noted that 
the information that the veteran had provided was 
insufficient for the purposes of conducting any meaningful 
research on the veteran's behalf.  It was noted that they had 
no means by which they could verify the incidents the veteran 
had reported without knowing the specific dates of each 
attack.  

Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In September 1994, the RO denied 
the veteran's claim of service connection for PTSD.  He was 
properly notified of the outcome as well as the reasoning 
behind the adverse decision in a September 1994 letter.  The 
Board concludes that the discussion in the September 1994 RO 
decision, statement of the case (SOC) (issued in November 
1994), supplemental statements of the case (SSOCs) (issued in 
March 2001, January 2002, September 2003, and March 2004) and 
numerous letters over the years (including the October 2001 
and July 2003 VCAA letters and various other duty to assist 
letters) informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC, SSOCs, and various letters 
informed him of:  why the evidence on file was insufficient 
to grant service connection; what evidence the record 
revealed; what VA was doing to develop the claim; and what 
information and evidence was needed to substantiate his 
claims.  The October 2001 and July 2003 VCAA letters 
specifically informed him of what he should do in support of 
the claim, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claim for service connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant case, the VCAA letters 
were issued long after the 1994 RO decision which denied his 
claim for service connection.  It is also noted that the VCAA 
was enacted long after the RO's 1994 decision.  Regardless, 
no prejudice has occurred.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence [s]he should submit 
to substantiate h[][er] claim." Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  All relevant records are on file to 
include the veteran's VA outpatient records.  In addition, 
numerous attempts have been made to obtain his service 
personnel records and verify his service stressors via the 
Department of Navy, Headquarters Marine Corps, Personnel 
Management Support Branch.  In sum, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist with regard to 
the veteran's claim. 

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The U.S. Court of Appeals for Veterans Claims (Court) set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) and (f), the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  See Doran v. Brown, 6 Vet. App. 
283 (1994).  The Court, however, has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994).  
If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Where the veteran did not serve in combat or the stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f); Manual M21-1, Part VI, 11.38; West 
v. Brown, 7 Vet. App. 70 (1994).

Further, it should be noted that the sufficiency of a 
stressor is a medical determination and not within the 
purview of a VA adjudicator.  Every detail of an asserted 
stressor need not be corroborated in order for it to be 
considered properly verified; rather, the evidence should 
reveal a version of events which, when viewed most favorably 
to the veteran, supports his account.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  When there is an approximate balance of 
evidence, the veteran is afforded the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It has been emphasized that, while not every piece of new 
evidence is "material," some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
may not eventually convince VA to alter its prior adverse 
decision.  See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 
1998).  (The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

In the instant case, the RO denied the veteran's claim of 
service connection for PTSD in January 1992.  In making its 
decision, the RO considered the veteran's service medical 
records, VA outpatient treatment records, and a VA 
psychiatric examination.  The veteran's service medical 
records show that he was noted as having a history of an 
emotional instability reaction in 1961 and an acute 
situational stress reaction in May 1965.  It is also noted 
that his psychiatric system was repeatedly characterized as 
normal on examinations in 1966, 1972 and at the time of 
discharge in May 1974.  His VA medical records reflected that 
he had psychiatric problems which were described as an 
antisocial personality disorder.  PTSD was to be ruled out.  
In September 1991, he underwent a VA psychiatric examination, 
during which he related that he had been in combat in 
Vietnam.  He also related that he had a history of PTSD 
treatment, although the examiner noted that a review of the 
records really revealed a history of substance abuse 
treatment.  The examiner also pointed out that the veteran 
had the apparent tendency of exaggerating his difficulties.  
Following an examination, the diagnosis was rule out PTSD.  
The RO concluded, based on a review of the aforementioned, 
that there was no competent evidence on file that established 
a diagnosis of PTSD based on a verified service stressor.

Since the January 1992 RO decision was rendered, evidence has 
been added to the record.  This newly submitted evidence is 
summarized below and includes service personnel records, 
command chronologies, statements from the Marine Corps 
Personnel Management Support Branch, VA medical records 
(including an October 1992 VA psychiatric examination), and 
SSA records.  

The service personnel records establish that the veteran had 
service in Vietnam, and his military occupational specialty 
was that of a bulk fuelman.  The service personnel records do 
not reflect combat service.  Specifically, his DD Form 214 
does not reflect the receipt of any combat decorations.  The 
command chronologies outline the activities of the units that 
the veteran was stationed with.  These chronologies reflect 
combat support not combat activities.  

Statements from the Marine Corps Personnel Management Support 
Branch in 2000 and 2003 reflect that attempts to verify the 
veteran's claimed service stressors were unsuccessful.  
Specifically, the veteran has reported exposure to stressful 
events during the course of his service as a fuelman, in 
grave registration, and as a helicopter gunner, among other 
things.  He has indicated being exposed to sniper and mortar 
attacks.  He has also indicated that the death of specific 
servicemen has caused him anguish.  The veteran was 
repeatedly asked to provide greater details about the 
inservice events including the dates on which they occurred 
such that the events could be corroborated.  He was sent 
letters in January and July 2003, and was urged to respond.  
He did not.  In sum, none of the veteran's service stressors 
have been verified. 

VA medical records including an October 1992 VA psychiatric 
examination reflect that the veteran was diagnosed as having 
PTSD.  PTSD was not attributed to the veteran's Vietnam 
service.  SSA records further support that the veteran has a 
current diagnosis of PTSD but do not link such to service. 

In conclusion, since the January 1992 RO decision was 
rendered, a substantial amount of evidence has been received 
into the record; this evidence has been discussed, above.  
The newly submitted evidence is not new and material.  While 
not previously considered, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  In this regard, it is 
noted that the basis for the previous denial in January 1992, 
was the lack of a diagnosis of PTSD based on a verified 
service stressor.  Despite the submission of a voluminous 
amount of evidence, the new evidence does not contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's PTSD to include any linkage to 
service.  See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 
1998).  Rather, the new evidence tends to disprove the 
veteran's allegations of combat service.

The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102, but the Board does not find the evidence 
is in approximate balance so as to warrant its application.  
For the reasons and bases set forth above, the Board 
concludes that the preponderance of the evidence is against 
the application to reopen the claim of service connection for 
PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



